Wilson, Judge:
This matter is presently before me on a remand from a classification proceeding decided by the first division in *533Manca, Inc. v. United States, 35 Cust. Ct. 227, Abstract 59247. The judgment entered therein stated: “* * * that the matter be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d)
The matter has been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values were as follows:
Merchandise United States dollars per each
1 microscope_ $400. 56
Wooden container to fit_ 13. 44
I further find such values to be the dutiable values of said merchandise.
Insofar as the matter relates to all other merchandise, it is hereby dismissed.
Judgment will be entered accordingly.